[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                             No. 06-12905                  OCTOBER 19, 2006
                         Non-Argument Calendar             THOMAS K. KAHN
                                                               CLERK
                       ________________________

                          BIA No. A79-442-959

LULZIM MITAJ,


                                                          Petitioner,

                                 versus

U. S. ATTORNEY GENERAL,

                                                          Respondent.


                       ________________________

                     Petition for Review of a Decision
                    of the Board of Immigration Appeals
                       _________________________

                            (October 19, 2006)

Before MARCUS, WILSON and HILL, Circuit Judges.
PER CURIAM:

       Petitioner Lulzim Mitaj (Mitaj) filed a timely petition for review of the

dismissal by the Board of Immigration Appeals (Board) of the Immigration Court

Judge’s (IJ) denial of his application for asylum under 8 U.S.C. § 1158(b)(1)(A)

(the INA) (for individuals who have suffered persecution in the past, 8 C.F. R. §

208.13(b)(1), or who have a “well-founded fear” that they would be persecuted in

the future were they to return to their home country, 8 C.F.R. § 208.13(b)(2)),

withholding of removal under 8 U.S.C. § 1231(b)(3)(A) (the INA), and protection

under the Convention Against Torture (the CAT).1 Mitaj petitions this court to

reverse or vacate the Board’s decision and remand his application for further

consideration. The respondent, the Attorney General of the United States, asks that

we deny Mitaj’s petition for review.

       Mitaj is a citizen of Albania. He entered the United States in 2002 and

applied for asylum in 2004. Mitaj testified before the IJ that he performed the

required Albanian military service in 1997, and joined the Albanian Democratic

Party. He described three encounters with members of the Socialist party over a




       1
         Convention Against Torture and Other Cruel, Inhumane or Degrading Treatment or
Punishment, June 26, 1987, S. Treaty Doc. No. 100-200, 1465 U.N.T.S. 85, reprinted in 233
I.L.M. 1027 (1984).

                                              2
span of five years in support of his petition for asylum.2

       While the IJ found Mitaj’s testimony credible, he found him ineligible for

asylum because: (1) the incidents Mitaj described did not amount to persecution on

account of a protected ground; and (2) Mitaj did not have a well-founded fear of

future persecution were he to return to Albania, in light of the marked

improvement in the political and human rights situation there in recent years.

       Our standard of review of petitions for review such as these is very limited.

Under the INA, the Attorney General’s discretionary judgment whether to grant

asylum “shall be conclusive unless manifestly contrary to law and an abuse of

discretion.” 8 U.S.C. § 1252(b)(4)(D). Furthermore, “the administrative findings

of fact [by the IJ] are conclusive unless any reasonable adjudicator would be

compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B).

       In addition to this, we review the record evidence in the light most favorable

to the agency decision and draw all reasonable inferences in its favor. See Forgue

v. U.S. Att’y Gen., 401 F.3d 1282, 1286 (11 th Cir. 2005). The agency has great

discretion and we will affirm the agency’s decision if it is “supported by

       2
         The incidents are: (1) in 1997, while serving in the military he was guarding a weapons
depot when Socialist Party members attempted to loot the depot, gunfire was exchanged, and
Mitaj was wounded in the leg; (2) in 2001, while serving as an elections observer for the
Democratic Party, two Socialist Party members approached him, threatened him, hit him in the
face, bloodied his nose, and forced him to leave the polling place; and (3) in 2002, three masked
plainclothes police officers searched Mitaj’s house, took him to the police station and
interrogated him overnight.

                                                3
reasonable, substantial, and probative evidence on the record considered as a

whole.” Id. To reverse the agency’s factual findings, we must find that the record

evidence, not only supports reversal, but compels it. See INS. v. Elias-Zacarias,

502 U.S. 478, 481 n.1 (1992).

       We have reviewed the record in this case, the IJ decision and the Board’s

order, together with the briefs and the arguments of counsel contained therein.

Under our limited standard of review, we agree with the IJ that none of the three

incidents described by Mitaj, that span over a five year time period, either

separately or in combination, compel the conclusion that he was persecuted in the

past or that he has a well-founded fear of future persecution. See Elias-Zacarias,

502 U.S. at 481 n.1.3 In fact, substantial evidence supports the IJ’s decision not to

withhold removal under either the INA or the CAT.

       Based on the foregoing reasons, Mitaj’s petition for review is denied.

PETITION DENIED.




       3
          As to the three incidents: (1) the IJ reasonably found that the 1997 confrontation at the
weapons depot was in the performance of Mitaj’s military duty, not persecution on account of
his political opinion, see Castillo-Ariasa v. U.S. Att’y Gen., 446 F.3d 1190, 1197-98 (11th Cir.
2006); (2) the IJ reasonably found that the 2001 confrontation at the polling place was an effort
to interfere with his office duties as an elections observer, rather than a persecution on account of
his political opinion, see Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1258-59 (11th Cir. 2006); and
(3) the IJ reasonably found that the 2002 overnight detention and questioning by the police was
within the ordinary bounds of accepted police conduct and did not rise to the level of
persecution. See Zheng v. U.S. Att’y Gen., 451 F.3d 1287, 1291 (11th Cir. 2006).

                                                  4